





Exhibit 10.2




WAUSAU PAPER CORP.

2010 STOCK INCENTIVE PLAN




GRANT OF PERFORMANCE UNITS










Grant Agreement made as of April 24, 2014 (the “Date of Grant”) between Wausau
Paper Corp., a Wisconsin corporation with its principal place of business at
Mosinee, Wisconsin (the “Corporation”), and Michael C. Burandt (the “Grantee”)
to evidence the Grant set forth herein under the terms of the Wausau Paper Corp.
2010 Stock Incentive Plan (the “Plan”).




1.

Grant of Performance Units and Dividend Equivalents.  The Corporation hereby
awards the Grantee a Grant of 5,000 Performance Units (the “Units”) and the
related Dividend Equivalents specified in paragraph 2, each upon the terms and
conditions of this Grant Agreement and the Plan, including those of the Plan
hereinafter stated.  Upon vesting in accordance with this Grant Agreement, Units
shall be converted into shares of Common Stock (each, a “Share”) on the basis of
one Share per Unit.



2.

Dividend Equivalents.  On each date on which (a) the Units granted pursuant to
this Agreement have not become vested or have not been forfeited pursuant to
paragraph 3, and (b) the Company pays a cash dividend to holders of Common Stock
(each, a “Dividend Payment Date”), an additional number of whole and fractional
Units (“Additional Units”) will be credited to the Grantee in an amount
determined by dividing (x) the aggregate cash dividends that would have been
paid on the number of shares of Common Stock (a “Share”) into which the Units
then credited to the Grantee under this Grant would be converted upon vesting by
(y) the Fair Market Value of a Share on such Dividend Payment Date.  All
Additional Units so credited shall be subject to the same terms and conditions
as the Units granted pursuant to paragraph 1 and such Additional Units shall be
forfeited in the event that the Units granted pursuant to paragraph 1 are
forfeited.  Additional Units, once credited to Grantee pursuant to this
paragraph 2, shall be referred to as “Units.”



3.

Vesting.  Subject to the terms and conditions of this Grant Agreement, the Units
shall vest, and the restrictions with respect to the Units shall lapse, on
December 31, 2014, regardless of whether he has previously incurred a
Termination of Service for any reason other than Cause, including death.
 Notwithstanding the foregoing, in the event the Grantee shall incur a
Termination of Service for Cause prior to December 31, 2014, the Grantee’s
rights to the Units (including all such Units derived from Additional Units) and
this Grant shall be immediately and irrevocably forfeited insofar as it applies
to such Units.  



4.

No Shareholder Rights.  The Units evidenced by this Grant Agreement do not and
shall not entitle Grantee to any rights of a shareholder of Common Stock.  The
rights of Grantee with respect to the Units shall remain forfeitable at all
times prior to the date on which such rights become vested, and the restrictions
with respect to the Units lapse, in accordance with paragraph 3.





-1-




--------------------------------------------------------------------------------









5.

Conversion of Units, Issuance of Common Stock or Cash.  Upon satisfaction of all
conditions to vesting set forth in paragraph 3, the Committee shall direct the
Corporation to deliver, with respect to all Units so vested, a certificate
representing the equivalent number of Shares, provided, however, that any
fractional Unit shall be paid in cash.  Notwithstanding the foregoing, the
Grantee may elect, solely as a means of satisfying any federal, state, and/or
local tax withholding obligations relating to the conversion of Units pursuant
to this paragraph 5, to receive cash for a number of Units as elected by
Grantee, with the cash for each Unit equal to the Fair Market Value of one
Share.  Payment shall be made as soon as practicable following the satisfaction
of all conditions to the vesting of such Units.  In no event, however, shall the
Corporation be obligated to deliver any certificates for Shares prior to the
fulfillment by it of any listing obligations with respect to the Shares on any
exchange or over-the-counter market or the registration or qualification of the
Common Stock under any federal or state securities laws which the Corporation
deems advisable.  Notwithstanding anything herein to the contrary, in the event
of the Grantee’s death prior to the conversion of the Units hereunder, his
rights under this paragraph 5 may be exercised by his designated beneficiary,
or, in the absence of a designated beneficiary, by his estate.



6.

Adjustment Upon Changes in Capitalization.  If the Common Stock is changed into
a greater or lesser number of Shares as a result of a stock dividend, stock
split-up, or combination of Shares, then the number of Units to which this Grant
relates shall be proportionately increased or decreased to give effect to the
change as provided for in paragraph 3.4 of the Plan.  In the event of any other
change in the Common Stock or change in the capitalization of the Corporation,
the Committee may make such changes in the terms of this Grant as provided for
in paragraph 3.5 of the Plan.



7.

Restriction on Transfer.  The Units and any rights under this Grant may not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of by
Grantee other than by will or by the laws of descent and distribution, and any
such purported sale, assignment, transfer, pledge, hypothecation, or other
disposition shall be void and unenforceable against the Corporation.



8.

Tax Matters.  In order to comply with all applicable federal, state, or local
tax laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal, state, or local payroll,
withholding, income, or other taxes, which are the sole and absolute
responsibility of Grantee, are withheld or collected from Grantee.  Any amounts
made in cash to Grantee pursuant to paragraph 5 in settlement of this Grant
shall be applied to Grantee’s federal, state, and local income tax withholding
obligations.  In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, to the extent the cash in settlement of
this Grant is insufficient to satisfy Grantee’s federal, state, and local income
tax withholding obligations, Grantee shall satisfy Grantee’s federal, state, and
local income tax withholding obligations arising from the vesting of the Units,
by delivering a check payable to the Corporation in the amount of such taxes.



9.

Shares as Investment.  If not registered by the Corporation under the Securities
Act of 1933 (the “Act”), the Shares acquired pursuant to this Grant will be
“restricted” stock which will not be freely transferable by the holder.  The
Grantee, for himself and any successor in interest of the Grantee, accordingly
represents and acknowledges, as a condition of this Grant,





-2-




--------------------------------------------------------------------------------







that (a) Shares which are unregistered under the Act will be acquired for the
Grantee’s (or Grantee’s successor’s) own account for investment only and not
with a view to offer for sale or for sale in connection with the distribution or
transfer thereof, and (b) that the certificates representing Shares which have
not been registered pursuant to the Act will bear a legend as to such
restrictions on transfer.



10.

Employment.  This Grant Agreement does not constitute a contract of employment
between the Corporation or any subsidiary of the Corporation and the Grantee and
it shall not affect the right of the Corporation or any present or future
subsidiary of the Corporation to terminate the employment of the Grantee, with
or without cause, at any time.



11.

Construction and Definitions.  This Grant Agreement is subject to and shall be
construed in accordance with the terms of the Plan which are explicitly made
applicable to this Grant Agreement and incorporated by this reference.  Unless
otherwise defined, all terms used in this Grant Agreement, when capitalized,
have the same meaning as such terms are defined in the Plan and each such
definition is hereby incorporated by this reference.  This Agreement
incorporates by reference all the terms, conditions and limitations set forth in
the Plan, and in the event of any conflict between the provisions of this Grant
Agreement and the Plan, the provisions of the Plan shall govern.  



12.

Governing Law.  This Grant Agreement shall be governed by the internal laws of
the State of Wisconsin without reference to the principles of conflicts of law.



13.

Binding Effect.  This Grant Agreement shall be binding upon and inure to the
benefit of the Corporation and the Grantee and their successors.



14.

Electronic Delivery.  By executing this Agreement, the Grantee hereby consents
to the delivery of information (including, without limitation, information
required to be delivered to the Grantee pursuant to applicable securities laws)
regarding the Corporation and its Subsidiaries, the Plan, and the Grant, via the
Corporation’s web site or other electronic delivery.




IN WITNESS WHEREOF, the Corporation has caused this Grant Agreement to be signed
by its officer, thereunto duly authorized, and the Grantee has acknowledged
acceptance of this Grant in accordance with the terms of this Grant Agreement
and the Plan, all as of the Date of Grant.




GRANTEE

WAUSAU PAPER CORP.










/s/ MICHAEL C. BURANDT

By:  /s/ CURTIS R. SCHMIDT

Michael C. Burandt

        Curtis R. Schmidt

        Vice President – Human Resources











-3-


